Citation Nr: 0709101	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for Meniere's syndrome.  



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in March 
2006, and that development was completed.  The case has since 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
Meniere's syndrome that is causally or etiologically related 
to his military service.


CONCLUSION OF LAW

Meniere's syndrome was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
September 2004, prior to the initial decision on the claim in 
February 2005, as well as in June 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the September 2004 letter indicated that 
establishing service connection on a secondary basis requires 
evidence of the claimed physical or mental disorder and 
evidence showing that a service-connected disability either 
caused or aggravated his claimed disorder.  The June 2006 
letter also stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the May 
2005 statement of the case (SOC) and the October 2006 
Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2004 and June 2006 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claim and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  In addition, the veteran was informed that 
a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2004 and June 2006 letters notified the veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The June 2006 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the September 2004 letter informed the 
veteran that it was still his responsibility to support his 
claim with appropriate evidence, and the September 2004 and 
June 2006 letters both stated that it was his responsibility 
to ensure that VA receives all requested records that are not 
in possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has informed 
the veteran in the rating decision, SOC, and SSOC of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  In fact, the veteran submitted a statement in 
October 2006 in which he indicated that he had no further 
information to submit.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in June 2006 informing 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
March 2006 letter also explained how disability ratings and 
effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  The veteran was 
also afforded a VA examination in July 2006.  Additional 
testing was performed in September 2006, and the July 2004 VA 
examiner subsequently submitted an additional medical 
opinion.  

The Board does observe that the veteran's service medical 
records are not associated with the claims file.  However, in 
accordance with the law and implementing regulations, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
be futile.  In this regard, the RO sent a letter to the 
veteran in August 2000 informing him that his service medical 
records were unavailable for review and requested that he 
complete and return a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The veteran submitted 
that form in September 2000, and the RO subsequently 
requested that the National Personnel records Center (NPRC) 
furnish his service medical records as well as surgeon 
general office (SGO) records and morning or sick/morning 
reports.   However, a response form NPRC indicated that the 
time frame for the search needed to be narrowed.  The RO made 
another request for the veteran's service medical records, 
and a December 2000 response indicated that the veteran's 
records were presumed destroyed by the fire at NPRC in St. 
Louis, Missouri in 1973 and that there were no service 
medical records or SGO records available.  A letter was later 
sent to the veteran's representative in which it was noted 
that the veteran's service medical records were unavailable, 
as they were apparently destroyed in a fire.  In May 2005, 
the RO made a formal finding of unavailability of service 
records in which it was noted that two requests had been made 
and that the veteran had also been asked to submit evidence.  
An additional letter was sent to the veteran in May 2005 
notifying him that the requests for his service medical 
records were unsuccessful.  He was asked to submit copies of 
any records that he may have in his possession.  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his service 
medical records.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for Meniere's 
syndrome.  Because the veteran's service medical records are 
unavailable for review, the Board must base its decision on 
other available evidence.  The medical evidence of record 
does not show that he sought treatment for Meniere's syndrome 
immediately following his period of service or for many 
decades thereafter.  In terms of direct incurrence in 
service, this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury in service which resulted in chronic disability or 
persistent symptoms thereafter. See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Therefore, the Board finds that Meniere's 
syndrome did not manifest during service or for many years 
thereafter.

In addition to the lack of evidence establishing that 
Meniere's syndrome manifested during service or within close 
proximity thereto, the Board also finds that the more 
probative evidence of record does not link the veteran's 
current Meniere's syndrome to service.  The July 2006 VA 
examiner opined that it was unlikely that the veteran's 
Meniere's syndrome was the result of acoustic trauma in 
service.  He also stated that noise induced hearing loss has 
no proven relationship to Meniere's syndrome.  The examiner 
subsequently reviewed the results of the VNG/ENJ testing that 
was performed in September 2006 and stated that the test 
reinforced the previous diagnosis of left-sided Meniere's 
syndrome.  However, he also commented that it did not change 
the assessment that there is no direct proven relationship 
between noise exposure and Meniere's syndrome.  The Board 
does acknowledge the private medical records dated in July 
2004 indicating that the veteran's Meniere's symptomatology 
may be related to past acoustic trauma.  However, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the VA 
examiner's opinions to be more probative.  Although the 
private physician indicated that he had reviewed past 
audiograms dated in 1982 and 2000, there was no indication 
that he had reviewed the veteran's entire claims file.  In 
fact, he failed to discuss or account for the lack of 
complaints, treatment, or diagnosis of Meniere's syndrome 
immediately following the veteran's separation from service 
or for many decades thereafter.  Instead, he merely stated 
that the veteran's current disorder may be related to past 
acoustic trauma, but did not specify whether it was linked to 
acoustic trauma in service or following service.   In 
contrast, the VA examiner offered his opinion based on a 
review of all of the evidence, including the private 
physician's July 2004 statement, and offered a rationale for 
the opinion reached that is clearly supported by the evidence 
of record.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the VA medical 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record. Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for Meniere's syndrome.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for Meniere's syndrome is not warranted.  Although 
the veteran contends that he currently has Meniere's syndrome 
that is related to his military service, the veteran is not a 
medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).







ORDER

Service connection for Meniere's syndrome is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


